Title: To George Washington from Peterson & Taylor, 13 February 1788
From: Peterson & Taylor
To: Washington, George



Sir
Alexandria February 13. 88

on account of the Severity of the Winter, it never has been in our power to convey your Bill of planke & Scantling to the Eastern Shore which will render it out of our power to furnish Said Bill, at the time mentioned, and will likely delay, when delivered untill Early the Month of May. however there now appears a

prospect of the Navigation being open very Soon—at which time we will Send the Bill, and exert every means to have it delivered, as much Sooner as possible. the plank likely will be delivered Soon, as that we suppose is Sawed. Save the Inch & ¼. We are Sir your Obt Sevts

Peterson & Taylor


P.S. a few lines will be expected in Answer.

